Citation Nr: 1234788	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating for residuals of an injury to the coccyx, sacroiliac joints, and symphysis pubis, currently evaluated 10 percent disabling effective January 24, 2001 and 20 percent disabling effective October 5, 2009.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army from December 1983 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran does not have a representative in the instant appeal.  In order to provide the Veteran with every possible consideration, and mindful of the Veteran's lack of representation, the Board finds that the case must be remanded in order to provide the Veteran with another opportunity to participate in a hearing before a Veterans Law Judge.  

As a general rule, when a veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011).  In the instant case, the Veteran requested a central office hearing on her Form 9 substantive appeal, and a hearing was scheduled for January 2011.  As the Board noted in its April 2011 Remand, the Veteran sent written notice to VA on the date of the scheduled hearing explaining that she was unable to appear due to several medical conditions.  Also in this January 2011 letter, the Veteran requested that her hearing be rescheduled as a videoconference hearing at the RO in Cleveland, Ohio.  The Board found that the Veteran had shown good cause for the Veteran's failure to appear, and a videoconference hearing was scheduled to occur on December 6, 2011.  The Veteran again failed to appear at this hearing.

On December 23, 2011, the RO received written correspondence from the Veteran that included a December 5, 2011 letter from the Veteran's VA physician indicating that the Veteran should be excused from her hearing scheduled for the next day because she was unwell.  

This request was not associated with the Veteran's claims file at the time of the Board's December 30, 2011 Remand, at which time the Board noted that the Veteran had twice failed to appear for hearings.  Under those circumstances, the Board considered the Veteran's request for a hearing to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2011).  Given the evidence that was not of record at the time of the Board's decision, and in the interest of providing the Veteran with procedural due process, the Board finds that the Veteran should be provided with an additional opportunity to report for her requested videoconference hearing.  Videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Cleveland, Ohio RO before a Veterans Law Judge.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







Continued on next page.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).  


